Per Curiam.
On the death of an intestate without issue, the third section of the revised act of 1833 gives his personal estate to his father and mother, if living, jointly and absolutely; and this, like any other joint chose in action or chattel, survives to the surviving wife. Had the husband received the assets in this instance, he would have made them his own, and his wife could have claimed them only as his administratrix; but as he died a few days after the death of his son, she is entitled in her own right.
Judgment affirmed.